




LENDER JOINDER AGREEMENT


This LENDER JOINDER AGREEMENT (this "Agreement"), dated as of September 28,
2012, to the Credit Agreement (as defined below) is by and among the parties
identified as “New Lenders” on the signature pages hereto (each a "New Lender"
and collectively, the “New Lenders”), Global Payments Inc., a Georgia
corporation (the “Company”), the other borrowers party hereto (together with the
Company, the “Borrowers” and each a “Borrower”) and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the "Administrative Agent") for the
Lenders. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
entered into that certain Credit Agreement dated as of December 7, 2010 (as
amended and modified from time to time, the "Credit Agreement");


WHEREAS, the Borrower has requested that the Aggregate Revolving Commitments be
increased by $150,000,000 such that the Aggregate Revolving Commitments will be
$750,000,000;


WHEREAS, the New Lenders have agreed to provide Revolving A Commitments and/or
Revolving B Commitments on the terms and conditions set forth herein and to
become a Lender under the Credit Agreement in connection therewith.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


AGREEMENT


1.    Each New Lender hereby agrees to provide a Revolving A Commitment and/or a
Revolving B Commitment in the amount set forth opposite such New Lender's name
on Annex A hereto and the initial Applicable Percentage of such New Lender shall
be as set forth therein.


2.    Each New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) from and after the date of this Agreement, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (iv) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement, (v) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement, and (vi) if it is a Foreign Lender, it
has delivered any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by such New Lender;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


3.    The Borrower agrees that, as of the date hereof, each New Lender shall
(a) be a party to the Credit Agreement and the other Loan Documents, (b) be a
"Lender" for all purposes of the Credit Agreement and the other Loan Documents,
and (c) have the rights and obligations of a Lender under the Credit Agreement
and the other Loan Documents.




--------------------------------------------------------------------------------






4.    The applicable address, facsimile number and electronic mail address of
each New Lender for purposes of Section 10.02 of the Credit Agreement are as set
forth in such New Lender's Administrative Questionnaire delivered by such New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
such New Lender in a notice to the Administrative Agent.


5.    This Agreement shall become effective as of the date set forth above upon
satisfaction of the following conditions precedent:


(a)    The Administrative Agent shall have received counterparts of this
Agreement duly executed by the Borrowers, the New Lenders and Bank of America,
N.A., as Administrative Agent.


(b)    The Administrative Agent shall have received satisfactory evidence that
(i) no new security breach or significant expansion of the existing security
breach (as described in the Form 10-K of the Borrower, filed on July 27, 2012)
shall have occurred; and (ii) the amount of the special charge for the security
breach for fiscal years 2012 and 2013 announced on the Borrower's July 26, 2012
earnings call shall not have collectively increased by more than 20%.


(c)    The Administrative Agent shall have received all fees and other amounts
required to be paid on or prior to the date of this Agreement.
 
6.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by facsimile or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.


7.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of Georgia.


[remainder of page intentionally left blank]




--------------------------------------------------------------------------------






GLOBAL PAYMENTS INC.
NEW LENDER JOINDER AGREEMENT
CHAR1


1284079v1
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.




NEW LENDERS:
PNC BANK NATIONAL ASSOCIATION,

as a New Lender


By:/s/ Chris Whitis
Name: Chris Whitis
Title:SVP


REGIONS BANK,
as a New Lender


By:/s/ Stephen T. Hatch
Name: Stephen T. Hatch
Title:Vice President


FIFTH THIRD BANK,
as a New Lender
UK Passport Number: 13/F/24267/DTTP
Tax Residency: United States


By:/s/ Kenneth W. Deere
Name: Kenneth W. Deere
Title:Senior Vice President


DEUTSCHE BANK AG NEW YORK BRANCH,
as a New Lender


By:/s/ John S. McGill
Name: John S. McGill
Title:Director


By:/s/ Ming K. Chu
Name: Ming K. Chu
Title:Vice President




--------------------------------------------------------------------------------






BORROWERS:                    GLOBAL PAYMENTS INC.,
a Georgia corporation


By: /s/ David E. Mangum
Name: David E. Mangum
Title: Chief Financial Officer


GLOBAL PAYMENTS DIRECT, INC.,
a New York corporation


By: /s/ Suellyn P. Tornay
Name: Suellyn P. Tornay
Title: Secretary


GLOBAL PAYMENTS UK LTD.,
a British Company governed of the Laws of England
and Wales


By: /s/ Christopher Davies
Name: Christopher Davies
Title: Director


GLOBAL PAYMENTS ACQUISITION
CORPORATION 2 SARL,
a Dutch Company governed under the Laws of
the Netherlands


By: /s/ Suellyn P. Tornay
Name: Suellyn P. Tornay
Title: Type A Manager


    GLOBAL PAYMENTS ACQUISITION PS 2 C.V.,
a Belgium Company governed under the Laws
of Luxembourg    


By: /s/ Suellyn P. Tornay
Name: Suellyn P. Tornay
Title: Secretary




GLOBAL PAYMENTS ACQUISITION
PS 1 - GLOBAL PAYMENTS DIRECT S.E.N.C., a
Luxembourg general partnership
        
By: Global Payments Direct, Inc.
Its: General Partner


By: /s/ Suellyn P. Tornay
Name: Suellyn P. Tornay
Title: Secretary




--------------------------------------------------------------------------------






ACCEPTED AND AGREED:


BANK OF AMERICA, N.A.,
as Administrative Agent
                
By:/s/ Angelo M. Martorana
Name: Angelo M. Martorana
Title: Assistant Vice President




--------------------------------------------------------------------------------






Annex A to
Lender Joinder Agreement




REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGE


Lender
Revolving A
Commitment
Applicable Percentage of Revolving A Commitment
Revolving B Commitment
Applicable Percentage of Revolving B Commitment
PNC Bank National Association
$20,000,000
6.80272109%
N/A
N/A
Regions Bank
$20,000,000
6.80272109%
N/A
N/A
Fifth Third Bank
$8,000,000
2.72108844%
N/A
N/A
Deutsche Bank AG New York Branch
N/A
N/A
$6,000,000
1.31578947%

 




